May 3, 2021

By ECF

Honorable William H. Pauley III
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re: United States v. Rafael Montero, 17 Cr. 578 (WHP)

Dear Judge Pauley:

I write to respectfully request that the Court adjourn the May 6, 2021 VOSR conference in this
matter to a date in June 2021. All parties consent to this request. The reason for this request is
that Mr. Montero’s Suffolk County cases underlying Specifications 1 and 2 of the violations
against him have been adjourned to May 17, 2021. Since the outcome of those cases will likely
impact the disposition on his violations of supervised release, I request this adjournment to track
those cases.

Thank you for your attention to this matter.
                                                         Application granted. Conference adjourned to June 11,
Respectfully submitted,                                  2021 at 11:00 a.m. Dial in will be 8880363-4749,
                                                         passcode 3070580.
/s/ Jonathan Marvinny
Jonathan Marvinny
Assistant Federal Defender
212.417.8792
jonathan_marvinny@fd.org

cc: Michael Longyear, Esq.
                                                                         May 4, 2021
    PO Lisa M. Faro
